 



Exhibit 10.54
AMERICAN ECOLOGY CORPORATION
2007 Executive/Senior Management Incentive Bonus Plan

1.  
Purpose of the Plan
The purpose of the American Ecology Corporation 2007 Management Bonus Plan is to
provide certain of its key senior management employees, for the 2007 fiscal
year, with incentive compensation consistent with the interests of Company’s
stockholders.
  2.  
Eligibility
Eligibility in the Plan is limited to Board approved and designated senior
management employees of American Ecology and its subsidiaries (the “Company”).
For purposes of the Plan, the Compensation Committee of the Company’s Board of
Directors is the Plan Administrator.
     
A listing of employees approved by the Board of Directors (“Participants”) with
their respective Initial Base Percentage (“IBP”) shall be maintained and
administered by the Chief Accounting Officer (“CAO”) under the direction of the
Plan Administrator and is attached as Exhibit A. Participation in the Plan
supersedes any prior agreements relating to the subject matter hereof, either
written or verbal.
     
To be eligible for the incentive award (a “Bonus Award”) under the Plan, a
Participant must have been employed on a full-time basis by the Company for the
entire 12 months of 2007 (the “Performance Period”) and must be employed on the
last day of the Performance Period and at the date of any such payment. Plan
Participants whose employment with the Company has been terminated, for any
reason whatsoever, prior to the payment of any Bonus Award, shall not be
eligible to receive any payment hereunder.
  3.  
Participant Groups
The Plan provides for three Participant categories in 2007.

  A)  
President and Chief Executive Officer - Fifty percent (50%) of the bonus shall
be based on the Company achieving operating income objectives, taking into
account the cost of such bonuses. Up to an additional fifty percent (50%) shall
be awarded, with the approval of the Board of Directors, for achieving annual
priorities, updating and implementing Company initiatives and out year strategic
plans, and implementing processes to ensure tracking and achievement of
Board-adopted objectives.
    B)  
Senior Corporate Management — This category includes three Corporate Vice
Presidents and their bonuses shall be based on the following criteria:

  i.  
Vice President & Chief Information Officer. Fifty percent (50%) of the bonus
shall be based on the Company achieving operating income objectives, taking into
account the cost of such bonuses. Up to an additional fifty percent (50%) shall
be awarded, at the discretion of the CEO, for achieving priorities for support
on potential acquisitions, new information systems development and
implementation, servicing ongoing Information Technology needs, developing out
year information system and technology plans to support strategic plans,
teamwork, support for the Company’s operating facilities and other evaluative
factors.
    ii.  
Vice President, Hazardous Waste Operations. Fifty percent (50%) of the bonus
shall be based on the Company achieving operating income objectives, taking into
account the cost of such bonuses. Up to an additional fifty percent (50%) shall
be awarded at the discretion of the CEO for management of site efforts to
achieve annual priorities, manage Company resources and complete approved
capital projects within budget and on schedule, effectively manage health and
safety programs, teamwork, and development of out year plans for operating
facility permit expansions and investments in operating facility plant and
equipment.
    iii.  
Vice President, Controller and Chief Accounting Officer. Fifty percent (50%) of
the bonus shall be based on the Company achieving operating income objectives,
taking into account the cost of such bonuses. Up to an additional fifty percent
(50%) shall be awarded, at the discretion of the CEO, for compliance with
federal securities regulations including financial reporting requirements and
compliance and internal control requirements, investor relations, business
development and financing initiatives, development of out year capital structure
and finance plans, team work, and other evaluative factors.

 

 



--------------------------------------------------------------------------------



 



  iv.  
Vice President, Sales and Marketing. Fifty percent (50%) of the bonus shall be
based on the Company achieving operating income objectives, taking into account
the cost of such bonuses. Up to an additional fifty percent (50%) shall be
awarded, at the discretion of the CEO, for driving the overall sales and
marketing effort to meet established territory targets, protect existing
business, team work, market development planning for out year growth, and other
evaluative factors.

  C)  
Operating Facility Management — This category includes the four operating
facility General Managers. Twenty-five percent (25%) of the bonus shall be based
upon achievement of Company operating income objectives, taking into account the
cost of such bonuses and twenty-five percent (25%) for Site operating income. Up
to an additional fifty percent (50%) shall be awarded, at the discretion of the
CEO, with input from the Vice President, Hazardous Waste Operations for
applicable locations, based on achieving established annual priorities,
regulatory compliance, health and safety program effectiveness, effective use of
Company resources, completion of approved capital projects within budget and on
schedule, development of recommendations for out year permit expansions and
investments in operating facility plant and equipment, team work, and other
evaluative factors.

Bonus Awards

  A)  
Cash award at target performance

  i.  
President and Chief Executive Officer: 75% of Participant’s base salary
    ii.  
Senior Corporate Management: 35% of Participants’ base salary for the Vice
President & Chief Information Office, Vice President, Hazardous Waste Operations
and Vice President, Controller and Chief Accounting Officer and 25% of base
salary for the Vice President of Sales and Marketing.
    iii.  
Operating Facility Management: 35% of Participants’ base salary.

The Board approved 2007 budget will serve as target performance goals.

  B)  
An additional cash award of:

  i.  
25% of base salary will be added to the President and Chief Executive Officer’s
award if the Company exceeds its 2007 corporate consolidated operating income by
13% or more.
    ii.  
10% of base salary will be added to the Senior Corporate Management group and
the Operating Facility Management group participants if the Company exceeds its
2007 corporate consolidated operating income budget by 13% or more.

Any and all Bonus Awards shall be based on the availability of the Company’s
final audited financial statements for the Performance Period, prepared in
accordance with generally accepted accounting principles. For purposes of the
Plan, “Operating Income” is defined as Gross Profit less Selling, General and
Administrative Expenses after any accrual for Bonus Awards.
The Company shall pay Bonus Awards, if any, to Plan Participants upon
certification by the Company’s Chief Executive Officer and/or Chief Accounting
Officer that such payments are authorized by the Plan Administrator and all
applicable criteria contained herein have been met. All Bonus Award payments
shall be made within a reasonable time after approval and availability of the
Company’s final audited financial statements for the Performance period.

 

 



--------------------------------------------------------------------------------



 



4.  
Procedure
The Plan Administrator shall have full power, discretion and authority to
administer and interpret the Plan, including the calculation and verification of
all Bonus Awards, and to establish rules and procedures for its administration,
as the Plan Administrator deems necessary and appropriate. Any interpretation of
the plan or other act of the Plan Administrator in administering the Plan shall
be final and binding on all Plan Participants. No member of the Plan
Administrator or the Board of Directors shall be liable for any action,
interpretation, or construction made in good faith with respect to the Plan. No
member of the Plan Administrator shall participate in the Plan. The Company
shall indemnify, to the fullest extent permitted by law, each member of the
Board who becomes liable in any civil action or proceeding with respect to
decisions made relating to the Plan. The President and Chief Executive Officer
shall provide the Plan Administrator with a year-end report of Participants in
the Plan and their respective annual salaries and recommendations for evaluative
factor Bonus Awards for all participants other than himself, along with any
other information that the Plan Administrator may request. The Plan
Administrator shall determine any evaluative factor Bonus Award for the
President and Chief Executive Officer.
     
A Plan Participant may be removed from the Plan, with no right to any Bonus
Award under the Plan, if it is determined in the discretion of the Plan
Administrator that any of the following have occurred:

  i.  
a) Insubordination, misconduct, malfeasance, or any formal disciplinary action
taken by the Company during the performance year or prior to payment.
b) Disability. Should a Participant not be actively at work for an extended
period of time due to an illness or injury, in such a way as to qualify for
long-term disability benefits, he/she may not receive a bonus.
    ii.  
Demotion. If a Plan Participant is removed from the Participant group that made
him or her eligible Participant under the Plan at any time during the
Performance Period, then such employee shall be deemed to be ineligible for
participation in the Plan and shall not receive any Bonus Award under the Plan.

5.  
Miscellaneous Provisions.

a) Employment Rights. The Plan does not constitute a contract of employment and
participation in the Plan will not give a Participant the right to continue in
the employ of the Company on a full-time, part-time or other basis or alter
their at-will employment status. Participation in the Plan will not give any
Participant any right or claim to any benefit under the Plan, unless such right
or claim has specifically been granted by the Plan Administrator under the terms
of the Plan.
b) Plan Administrator’s Final Decision. Any interpretation of the Plan and any
decision on any matter pertaining to the Plan that is made by the Plan
Administrator in its discretion in good faith shall be binding on all persons.
c) Governing Law. Except to the extent superseded by the laws of the United
States, the laws of the State of Idaho, without regard to its conflicts of laws
principles, shall govern in all matters relating to the Plan.
d) Interests Not Transferable. Any interest of Participants under the Plan may
not be voluntarily sold, transferred, alienated, assigned or encumbered, other
than by will or pursuant to the laws of descent and distribution.
Notwithstanding the foregoing, if a Plan Participant dies during the Performance
Period, or prior to payment of the Bonus Award, then a pro rata portion of the
Bonus Award earned by such deceased Participant shall be paid to the deceased
Participant’s beneficiary, as designated in writing by such Participant;
provided however, that if the deceased Participant has not designated a
beneficiary then such amount shall be payable to the deceased Participant’s
estate.
e) Severability. In the event any provision of the Plan shall be held to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if such illegal or invalid provisions had never been contained in
the Plan.
f) Withholding. The Company will withhold from any amounts payable under the
Plan applicable withholding including federal, state, city and local taxes, FICA
and Medicare as shall be legally required. Additionally, the Company will
withhold from any amounts payable under the Plan, the applicable contribution
for the Participant’s 401(k) Savings and Retirement Plan as defined in the
401(K) Plan description protected under ERISA.
g) Effect on Other Plans or Agreements. Payments or benefits provided to a Plan
Participant under any stock, deferred compensation, savings, retirements or
other employee benefit plan are governed solely by the terms of each of such
plans.

 

 



--------------------------------------------------------------------------------



 



Effective Date
This Plan is effective as of January 1, 2007.
AMERICAN ECOLOGY CORPORATION
2007 Management Incentive Bonus Plan
ELIGIBLE PARTICIPANTS
President and Chief Executive Officer:
   Stephen A. Romano — 75%
Senior Corporate Management:
   John Cooper — Vice President and Chief Information Officer — 35%
   Simon Bell — Vice President, Hazardous Waste Operations — 35%
   Jeffrey R. Feeler — Vice President, Controller and CAO — 35%
   Steve Welling — Vice President, Sales and Marketing — 25%

 

 